869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Christopher Lynn MEYER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-5502.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1989.

Before KEITH, BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Christopher Lynn Meyer, a federal prisoner, appeals the district court's denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  Meyer entered a guilty plea to a charge of transmitting in interstate commerce a communication containing a demand for ransom for the release of a kidnapped person;  he received a twenty year sentence.  He argued in the district court that his plea was not knowingly, voluntarily and intelligently entered due to ineffective assistance of counsel and his own mental incompetence.  An evidentiary hearing was conducted by the district court.


3
Upon consideration, we conclude that the motion to vacate was properly denied.  The evidence adduced at the hearing did not establish that Meyer had a viable diminished capacity defense.  His counsel's decision not to pursue that line of defense was not unreasonable under the circumstances.  Thus, Meyer did not establish that his counsel's performance was deficient or that, but for the alleged errors, he would not have chosen to enter a guilty plea.   See Hill v. Lockhart, 474 U.S. 52, 59 (1985).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.